The Honorable Marvin Parks State Representative 44 Treasure Creek Greenbrier, Arkansas 72068-9052
Dear Representative Parks:
I am writing in response to your request for my opinion on a question you have submitted on behalf of a constituent who has complained to you that his pharmacy has billed Medicaid more for his prescriptions than he would have paid without Medicaid assistance. This has prompted you to pose the following question:
  Is it common practice for pharmacy's [sic] to bill Medicaid for more than the actual bill?
You have attached to your request a Consumer Complaint, dated March 28, 2003, that your constituent has filed with the Consumer Protection Division of this office. Attached to the Consumer Complaint is an elaborate account of his attempts to resolve this matter, as well as certain supporting documents.
RESPONSE
Given the intensely factual nature of the dispute between your constituent and his pharmacy, I must respectfully decline to answer your question in a formal opinion. Although I am statutorily obliged to render my opinion to members of the legislature and various state officials regarding matters of state law, A.C.A. § 25-16-706, I am neither authorized nor equipped to render formal opinions on questions whose resolution will necessarily involve making factual determinations. However, I can and will direct all of the material you have supplied me to both the Public Protection Department and the Medicaid Department of this office to consider your constituent's concerns.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh